              Case 2:20-cr-00021-TLN Document 26 Filed 01/12/21 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAVID HANSEN
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:20-cr-021 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DAVID KENNETH HANSEN,                            AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:       January 14, 2021
17                                                    Time:       9:30 a.m.
                                                      Court:      Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant David Hansen, stipulate as follows:
24
            1. This matter is presently set for a status conference on January 14, 2021. By this
25
               stipulation, Defendant Hansen moves to continue the status conference to April 22,
26

27             2021.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 26 Filed 01/12/21 Page 2 of 5


 1        2. This case involves drug trafficking and firearm charges stemming from execution of
 2
             search warrants in Sacramento and Placer Counties. Defendant appeared for
 3
             arraignment on the charges contained in the Indictment on January 24, 2020. During
 4
             the period following the arraignment a series of national events related to the spread
 5

 6           of COVID-19 occurred.

 7        3. Federal and state authorities issued increasingly restrictive directives to slow the
 8
             spread of the virus during most of the time since the arraignment hearing. These
 9
             restrictions hampered the ability to conduct defense investigation as to potential
10
             defenses in this matter. Defendant Hansen therefore requests to continue this matter
11

12           to April 22, 2021.

13        4. Defendant Hansen is being held in pre-trial detention at the Sacramento County Main
14
             Jail. The Chief Judge for the Eastern District of California has issued a series of
15
             orders, including General Orders 612, 617, 618, 620, and 624 restricting access to the
16
             federal courthouses within the district since March 18, 2020. General Order 628,
17

18           issued on January 4, 2021, extended the courthouse restrictions for 90-days from the

19           issuance date.
20
          5. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
21
             33-20 ordering all California residents to shelter in place unless their services are
22
             needed to perform work in critical infrastructure functions. These restrictions
23

24           gradually eased but have recently increased due to a current surge in COVID-19

25           infections. The tightening of restrictions currently includes the Sacramento region.
26
          6. The government has provided defense counsel with initial discovery consisting of
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 26 Filed 01/12/21 Page 3 of 5


 1           written offense reports and audio recordings. Defense counsel is reviewing these
 2
             materials with Mr. Hansen via occasional in-person visits at the Sacramento County
 3
             Jail. Recent infections within the Sacramento County Main Jail have impeded in-
 4
             person meetings. The defense therefore requests additional time to perform its
 5

 6           discovery review and investigation.

 7        7. Given the ongoing defense investigation, Defendant Hansen requests to continue the
 8
             status conference in this matter to April 22, 2021, at 9:30 a.m., and to exclude time
 9
             between January 14, 2021 and April 22, 2021, inclusive, under Local Code T-4. The
10
             United States does not oppose this request.
11

12        8. Attorney Todd Leras represents and believes that failure to grant additional time as

13           requested would deny Defendant Hansen the reasonable time necessary for effective
14
             preparation, considering the exercise of due diligence.
15
          9. Based on the above-stated facts, Defendant Hansen requests that the Court find that
16
             the ends of justice served by continuing the case as requested outweigh the best
17

18           interest of the public and the Defendant in a trial within the time prescribed by the

19           Speedy Trial Act.
20
          10. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
21
             seq., within which trial must commence, the time period of January 14, 2021 to April
22
             22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
23

24           (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court

25           at Defendant Hansen’s request on the basis that the ends of justice served by taking
26
             such action outweigh the best interest of the public and the Defendant in a speedy
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 26 Filed 01/12/21 Page 4 of 5


 1              trial.
 2
            11. Nothing in this stipulation and order shall preclude a finding that other provisions of
 3
                the Speedy Trial Act dictate that additional time periods are excludable from the
 4
                period within which a trial must commence.
 5

 6          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized

 7   Todd Leras via email to sign it on his behalf.
 8

 9   DATED: January 11, 2021                              MCGREGOR W. SCOTT
                                                          United States Attorney
10
                                                          By      /s/ Todd D. Leras for
11
                                                                  JAMES CONOLLY
12                                                                Assistant United States Attorney

13   DATED: January 11, 2021
                                                          By      /s/ Todd D. Leras
14
                                                                  TODD D. LERAS
15                                                                Attorney for Defendant
                                                                  DAVID HANSEN
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 26 Filed 01/12/21 Page 5 of 5


 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for January 14, 2021, is
 4
     vacated. A new status conference is scheduled for April 22, 2021, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendant Hansen’s request, that the

 7   ends of justice served by granting the continuance outweigh the best interests of the public and
 8
     the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from January 14, 2021, up to and
11

12   including April 22, 2021.

13          IT IS SO ORDERED
14
     DATED: January 11, 2021
15                                                          Troy L. Nunley
                                                            United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
